     Case 2:18-cv-00857-JCM-VCF Document 209 Filed 10/03/19 Page 1 of 2




 1   LISA A. RASMUSSEN, ESQ.
     Nevada Bar No. 7491
 2   LAW OFFICE OF LISA RASMUSSEN, P.C.
     601 South 10th Street, Suite #100
 3   Las Vegas, NV 89101
 4   Tel. (702) 471-1436
     Fax. (702) 489-6619
 5   Email: Lisa@LRasmussenLaw.com

 6   MELANIE A. HILL, ESQ.
     Nevada Bar No. 8796
 7   MELANIE HILL LAW PLLC
     520 S. 7th Street, Suite A
8    Las Vegas, NV 89101
     Tel.    (702) 362-8500
 9   Fax.    (702) 362-8505
     Email: Melanie@MelanieHillLaw.com
10
11   Attorneys for Plaintiff Scott Friedman

12
13                              UNITED STATES DISTRICT COURT
14                                    DISTRICT OF NEVADA
15
16   SCOTT FRIEDMAN,                                   Case No. 2:18-CV-000857-JCM-VCF
17                 Plaintiff,                          STIPULATION TO EXTEND
18                                                    DEADLINE FOR RESPONSE TO
           v.                                         MOTION TO DISMISS [ECF NO. 198]
19
20   UNITED STATES OF AMERICA et al.,                  (First Request)

21                  Defendants.
22
23
24
25         Counsel for Plaintiff, Lisa Rasmussen of Law Office of Lisa Rasmussen, P.C., and
26   counsel for Defendant Tali Arik, Jesse Sbaih, respectfully submit the following stipulation to
27   extend the deadline to file a Response to Defendant Arik’s Motion to Dismiss Amended
28   Complaint [ECF 198] by one day, until October 3, 2019.

                                                  1
     Case 2:18-cv-00857-JCM-VCF Document 209 Filed 10/03/19 Page 2 of 2




 1
             The Stipulation is being filed has time to completely and adequately brief the issues
 2
     brought up by Defendant Arik.         Plaintiff’s counsel is currently conducting mitigation
 3
     interviews for three separate capital or non-capital murder cases, alongside an out-of-town
 4
 5   psychological expert whose travel plans to Las Vegas were set prior to the filing of the

 6   Motion to Dismiss.      Thus, an additional day is necessary to complete the Response.

 7   Defendant Arik’s counsel is amenable to this extension and has agreed to stipulate to the
8    same. This request and stipulation is made in good faith and not for the purpose of prejudice
 9   or delay.
10           IT IS HEREBY STIPULATED AND AGREED between the parties that the
11   deadline for the Response to the Motion to Dismiss be extended by one day, to October 3,
12
     2019.
13
             DATED this 2nd day of October, 2019.
14
15        LAW OFFICE OF LISA RASMUSSEN, P.C.                  SBAIH & ASSOCIATES

16        By: /s/ Lisa A. Rasmussen                           By: /s/ Jesse M. Sbaih
           LISA A. RASMUSSEN                                  JESSE M. SBAIH
17         Nevada Bar No. 7491                                Nevada Bar No. 7898
18         Attorney for Plaintiff Scott Friedman              Attorney for Defendant Tali Arik

19
20
21
22
23                                                     IT IS SO ORDERED.

24                                                            October
                                                       Dated this      3, 2019.
                                                                  _______ day of October, 2019.
25
                                                       ____________________________________
26                                                     The Honorable James C. Mahan
                                                       United States District Judge
27
28


                                                   2
